DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 08/17/2022 (“08-17-22 OA”), Applicant filed remarks and amended specification and claims 1, 4, 9, 12, 14 and 19 in reply dated 10/24/2022 (“10-24-22 Reply”). 
Response to Arguments
Applicant’s amendments to specification paragraphs 0028, 0029 and 0052 of the published application have overcome the objection to specification as set forth under line item number 1 of the 08-17-22 OA. 
Applicant’s amendments to claims 4 and 14 overcome the 35 USC 112(b) indefiniteness rejections of claims 4-7 and 14-18 as set forth under line item number 2 of the 08-17-22 OA.
Applicant’s amendments to claims 1, 4, 12, 14 and 19 overcome the prior art rejections based at least in part on Taniyama as set forth under line item numbers 3-5 of the 08-17-22 OA.
The amendments to claims 1, 12 and 19 change the scope of these independent claims and their dependent claims thereof, thereby necessitating a new grounds of rejection, infra. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Amended claim 9 is indefinite by lack of antecedent basis in reciting, “the third surface and the fourth surface” because these terms have not previously been defined in parent claim 1 or intervening claim 2. For purpose of examination on the merits the second resonance mirror has sides.
	Amended claim 19 is indefinite by ambiguity in reciting, “the first surface and the second surface are flat surfaces.” It is unclear if these surface are part of the first resonance mirror OR second resonance mirror. For purpose of examination on the merits the flat surfaces belong to the first resonance mirror. 
Dependent claim 20 does not remedy the indefiniteness from parent claim 19 and is rejected for incorporating the indefiniteness from the independent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0101900 A1 to Govorkov et al. (“Govorkov”).

    PNG
    media_image1.png
    378
    711
    media_image1.png
    Greyscale

	Regarding independent claim 1, Govorkov teaches a laser light source (i.e., as defined by the below elements), comprising:
an airtight container 2 (“laser chamber”; Figure 9b); and
a first resonance mirror 64+66 (“prism” & “HR-coating”, respectively; Figure 9b; 64+66 amounts to a mirror because the light travels through the prism and hits the highly reflective coating and reflects) and a second resonance mirror 16 (“output coupler mirror”; Figure 9b) outside the airtight container 2,
wherein the first resonance mirror 64+66 includes a lens unit 64 and a reflection coating layer 66, the lens unit 64 includes a first surface (i.e., hypotenuse of right triangle of 64) and a second surface (i.e., side of right triangle of 64 that has the HR-coating), the first surface (i.e., hypotenuse) is inclined with respect to the second surface (i.e., side of right triangle of 64 that has the HR-coating), and the first surface (i.e., hypotenuse of right triangle of 64) and the second surface(i.e., side of right triangle of 64 that has the HR-coating) are flat surfaces (i.e., as illustrated in Figure 9b these are flat surface – sides of a triangle).
Regarding claim 2, Govorkov teaches wherein the first surface (i.e., hypotenuse) is disposed between the airtight container 2 and the second surface (i.e., side of right triangle of 64 that has the HR-coating).  
	Regarding claim 9, Govorkov teaches wherein a third surface (i.e., one long side of 16; Figure 9b) and a fourth surface (i.e., other long side of 16; Figure 9b) of the second resonance mirror 16 (“output coupler mirror”; Figure 9b) face each other, and wherein the third surface (i.e., one long side of 16; Figure 9b) and the fourth surface i.e., other long side of 16; Figure 9b) are parallel (i.e., 16 is a rectangle) each other. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0101900 A1 to Govorkov et al. (“Govorkov”) in view of US 2004/0266080 A1 to Jyumonji et al. (“Jyumonji”). 
Regarding independent claim 12, Govorkov teaches a laser light source (as per entire specification there is laser light from laser chamber 2) for generating laser light (i.e. Figure 9b: there is the laser beam drawn);
wherein the laser light source comprises an airtight container 2 (“laser chamber”; Figure 9b); 
a first resonance mirror 64+66 (“prism” & “HR-coating”, respectively; Figure 9b; 64+66 amounts to a mirror because the light travels through the prism and hits the highly reflective coating and reflects) outside the airtight container 2, and 
a second resonance mirror 16 (“output coupler mirror”; Figure 9b) outside the airtight container 2,
wherein the first resonance mirror 64+66 includes a lens unit 64 and a reflection coating layer 66, 
wherein the lens unit 64 includes a first surface (i.e., hypotenuse of right triangle of 64) and a second surface (i.e., side of right triangle of 64 that has the HR-coating) facing each other (i.e., as illustrated in Figure 9b: the hypotenuse and the side that has the HR-coating are opposite one another),  
wherein the first surface (i.e., hypotenuse) is inclined with respect to the second surface (i.e., side of right triangle of 64 that has the HR-coating), and the first surface (i.e., hypotenuse of right triangle of 64) and the second surface(i.e., side of right triangle of 64 that has the HR-coating) are flat surfaces (i.e., as illustrated in Figure 9b these are flat surface – sides of a triangle).
Govorkov teaches of using a fluorine laser for microlithography but does not expressly teach of crystallization. 
Jyumonji teaches in paragraph 0151 and Figures 15 of a crystallization apparatus that includes a fluorine-type laser used on substrate 240 mounted to base 206. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Jyumonji’s crystallization apparatus with the laser set-up of Govorkov would have been beneficial in order to provide Govorkov with a location to place the substrate for stability as witnessed by Jyumonji’s mount base 206. 


Allowable Subject Matter
Claims 3, 8, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 3, the second resonance mirror includes a third surface and a fourth surface, and wherein the fourth surface is inclined with respect to the third surface.
Dependent claim 8 contains allowable subject matter, because it depends on the allowable subject matter of claim 3. 

Claim 10 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 10, wherein the first surface of the lens unit of the first resonance mirror is spiral. 

Claim 11 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 11, wherein the first surface of the lens unit of the first resonance mirror includes a plurality of inclined surfaces that are not parallel to each other. 

Claim 13 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 13, wherein the second resonance mirror includes a third surface and a fourth surface facing each other, and wherein the fourth surface is inclined with respect to the third surface. 

Independent claim 4 contains allowable subject matter, because it has been rewritten in independent form including the limitations of base claim 1 and base claim 3 while concurrently fixing the previous indefiniteness issue as set forth under line item number 6 of the 08-17-22 OA. It is noted that intervening claim 2’s limitations is not included in new independent claim 4, however claim 4 is still found to contain allowable subject matter. 
	Dependent claims 5-7 contain allowable subject matter, because they depend on the allowable subject matter of claim 4. 

Independent claim 14 contains allowable subject matter, because it has been rewritten in independent form including all the limitations of base claim 12 and intervening claim 13 while concurrently fixing the previous indefiniteness issue as set forth under line item number 7 of the 08-17-22 OA.
	Dependent claims 15-18 contain allowable subject matter, because they depend on the allowable subject matter of claim 14. 

Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 19 is allowable only if the newly added limitation refers to the first resonance mirror. 
Dependent claim 20 would be allowable, since it depends on the allowable subject matter of claim 19 given that the indefiniteness of claim 19 is remedied.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 December 2022
/John P. Dulka/Primary Examiner, Art Unit 2895